Citation Nr: 0609725	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a low back 
condition, to include as secondary to the service-connected 
bilateral pes planus.  

2.  Entitlement to service connection for a bilateral shin 
condition, to include as secondary to the service-connected 
bilateral pes planus.  

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

During his personal hearing in November 2004, the veteran 
requested service connection for a bilateral ankle condition, 
as secondary to his service-connected bilateral pes planus.  
As the issue has not yet been addressed, it is referred to 
the RO to take the necessary steps to fully develop and 
adjudicate this issue.

The issue of entitlement to secondary service connection for 
a low back condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
disability of the shins.

2.  The veteran's bilateral pes planus is manifested by 
symptoms that more nearly approximate moderate but not severe 
or pronounced acquired flatfoot; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a condition of the shins that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an increased rating for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in March 2003, as 
well as the June 2004 statement of the case, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim for service connection and claim 
for an increased rating, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided several medical examinations.  As 
such, the record is sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a higher 
rating.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Regarding his service connection claim, although the 4th and 
5th elements were not addressed at this time, the Board 
herein is not granting service connection for a bilateral 
shin condition; thus, that matter is moot with no prejudicial 
error as addressed below.  

II.  Bilateral Shin Condition

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service- 
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

During his personal hearing, the veteran stated he wants 
service connection for a bilateral ankle disability not a 
bilateral shin disability.  The Board also notes that the 
veteran's service medical records and post-service VA 
examinations in April 2003 are negative for any findings, 
complaints or treatment of any shin condition.  Based on the 
foregoing, it is clear that the veteran suffers from no 
demonstrable disability of either shin.  Due to the lack of 
present disability, service connection is denied.  38 C.F.R. 
§ 3.303.  The issue of entitlement to service connection for 
a bilateral ankle disability is referred to the RO for 
adjudication,  See Introduction, supra.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

III.  Pes Planus

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The history of this disability shows that the veteran has 
been in receipt of service connection for bilateral pes 
planus rated 10 percent rating, effective from August 1980 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In March 2003, the veteran requested an increased rating for 
the condition.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet. Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The Board has considered the evidence of record, and 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's bilateral pes planus.

The veteran has complained of severe pain in both feet on 
prolonged use.  He also noted that he has severe calluses, 
bone spurs, and arthritis of the feet.  He also notes that 
his bilateral feet condition is so severe that he has been 
prescribed shoe inserts.  

The examiner who conducted the April 2003 VA foot examination 
indicated that the veteran had pain and tendonitis along the 
plantar facial band, decreased medial longitudinal arch 
height, and 3 degrees of rear foot valgus on weight bearing 
which is correctable with arch supports.  The examiner noted 
that the veteran's foot X-rays noted no significant bone or 
joint abnormalities.  

The evidence of record fails to demonstrate severe bilateral 
pes planus.  The objective evidence does not show marked 
deformity, indications of swelling on use or characteristic 
callosities.  As such a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5276.

The record reflects the veteran's complaints of recurrent 
pain with prolonged standing or walking, etc.  The Board does 
not doubt in the least that the service-connected disability 
produces pain.  However, for purposes of evaluating the 
service-connected disorder the subjective descriptions must 
be reviewed in light of the objective findings.  The Board 
must further point out that the schedular criteria are based 
on average impairment of earning capacity, not the level of 
impairment the service-connected disability produces in a 
particular occupation or line of occupations, such as those 
that demand prolonged standing without an opportunity to sit 
down.  Thus, the Board finds that these functional 
limitations do not place the evidence at or near a balance as 
to whether the veteran would be more than moderately impaired 
in an average occupation under Diagnostic Code 5276.  

The Board has considered the applicability of other 
diagnostic codes pertaining to the feet.  In the instant 
case, however, none of the other codes are for application as 
the veteran is not service-connected for any of the other 
disabilities listed in the diagnostic code pertaining to the 
feet.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995).  38 C.F.R. §§ 4.40, 4.45, 
4.59.  It has also been held that where a diagnostic code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the diagnostic code under which the instant 
disability is rated, Diagnostic Code 5276, is not predicated 
on limited range of motion, the current case law supports the 
conclusion that §§ 4.40 and 4.45 are not applicable.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim of service connection for a bilateral shin 
condition is denied.  

The claim for an increased rating for bilateral pes planus is 
denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

A VA pain clinic treatment note dated in March 2003 diagnosed 
chronic low back pain probably secondary to degenerative 
joint disease.  The VA examiner who conducted the April 2003 
foot examination stated that it is more likely than not that 
the veteran's foot condition caused his painful low back 
condition.  The VA examiner who conducted the April 2003 VA 
spine examination noted that the veteran had an acute episode 
of back pain which had been present for 2 or 3 months and may 
resolve with time.  At his hearing, the veteran stated that, 
in the last year, he has been given pain medication by VA 
physicians at the Bay Pines, Florida, VA Medical Center (MC) 
for a severe degenerative condition of the vertebrae of the 
low back.  These records, which would demonstrate a current 
low back disability, should be obtained.  In addition, a VA 
examination should be obtained to determine whether the 
veteran currently has a low back disability which is due to 
his service-connected bilateral pes planus.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Please obtain all clinical records 
from the Bay Pines VAMC relating to the 
veteran's low back condition from 2003 to 
the present.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back condition.  The 
claims folder should be made available for 
the examiner to review in conjunction with 
the examination.  The examination report 
should include responses to the following 
medical questions:

a.  After considering all treatment 
records, list any current low back 
disability; 

b.  For any condition listed, provide an 
opinion regarding whether is it at least 
as likely as not that the condition is 
proximately due to or the result of his 
service-connected bilateral pes planus.

A complete rationale should be given for 
all opinions given.

4.  The RO should readjudicate the 
veteran's claim for entitlement to a low 
back condition, as secondary to the 
service-connected bilateral pes planus.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


